department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date jun person to contact identification_number contact telephone number in reply refer to ein last date for filing a petition with the tax_court certified mail- return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective june 20xx our adverse determination was made for the following reasons you have not demonstrated that your members are bound by a common cause and you are operated exclusively for pleasure and recreation of its members or other non-profitable purposes within the meaning of l r c sec_501 c organizations described in l r c sec_501 c and exempt under sec_50 i a must be organized and operated exclusively for exempt purposes you have provided information that your facilities were made available for use of non-members and being operated for profit you did not comply with the recordkeeping requirements of revproc_71_17 and exceeded the nonmember income for the past four tax periods you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending may 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratoly judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can calll-877-777-4778 and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write local taxpayer_advocate taxpayer_advocate office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosures publication - - - - - - - - - - - - - - - - - irs department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination form_6018 publication publication for paul a marmolejo acting director eo examinations letter rev catalog number 34809f form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended may 20xx issues does the income_tax under sec_501 c continue to qualify for exemption from federal facts the in the state of purpose is for the articles of incorporation show the incorporated on november 19xx attachment the second article provides the the bylaws dated june 20xx article i sec_2 state the purpose of the shall be self-improvement mutual help community work and usefulness to humanity attachment article ii membership sec_1 states membership shall consist of all been duly elected and have paid their dues who have form_1024 application_for recognition of exemption under sec_501 a and a determination_letter do not exist internal_revenue_service service records show the income_tax as an organization described in code sec_501 is exempt from federal the tabs has a website and the site has and the home tab states the tab also provides is a attachment the form 886-a rev department of the treasury - internal_revenue_service page of form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended may 20xx the and a list of projects the attachment tab shows annual membership dues a listing of the current officers has been involved with over the years the tab provides information about the attachment the attachment the attachment tab provides information of for the 20xx year tab provides information about the 20xx president stated during the interview that the the primary exempt_purpose was service to the community self-improvement and community luncheons the the use of the clubhouse at no cost the functions in the clubhouse at no cost the scholarships to local high school seniors allows other charitable organizations such as allows the local high school to have also provides two or three annual also hosts guest speakers on various subjects and the meetings are an organization and a police department representative spoke at a the open to the public for an example a representatives from dedicated to meeting the members and the general_public is charged dollar_figurexx the invites high school girls and their mothers to attend and hosts weekly hosts a serves them the and classes the classes are free to the former president stated the the asks for a dollar_figurexx donation one of the 20xx edition of magazine selects a night invites the public to visit the also selects a few was featured in the november to feature and the profit loss statement for the period under examination shows the the largest source_of_income is to members and non-members but did not separate the member from the non-member income the march 20xx only three agreements identified the renter as a member agreements dated from june 20xx to attachment the provided xx did not maintain records as required by revrul_71_17 to separate its the member income from its non-member income the profit loss statement shows only as revenue stream indicative of a which represents x of its income and meaning up to xx of the the period 1nder examination was from nonmembers form 886-a rev department of the treasury - internal_revenue_service received dollar_figurexx in income for the page of form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended ma_y 20xx total income and unrelated_business_income percentage calculated using last four filed forms 990ez short_form return of organization exempt the the from income_tax and forms 990t exempt_organization business income_tax return shows the unrelated_business_income ubi exceed sec_35 for each accounting_period period ending total income per form 990ez ubi per 990t ubi percentage xx xx xx xx xx xxx xx xxx xx xxxxx xxxxx xx xx xxx xxxxx xx xx xxx xx xxx xx law internal_revenue_code code code sec_501 exempts from tax organizations described in code sec_501 c code sec_501 c provides exemption for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder federal tax regulations regulations regulations sec_1 c -1 a addresses social clubs and states in part the exemption provided by code sec_501 a for organizations described in code sec_501 c applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities regulations sec_1 c -1 b states in part a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under section code sec_501 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption form 886-a rev department of the treasury- internal_revenue_service page of form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended may 20xx revenue procedures revproc_71_17 g b describes the record-keeping requirements for social clubs exempt under code sec_501 c with respect to nonmember use of their facilities it sets forth guidelines for determining the effect gross_receipts derived by the general_public have on a club's exemption from federal_income_tax under code sec_501 revproc_71_17 also describes the records a club must maintain when nonmembers use a club's facilities and the circumstances under which a host guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under code sec_512 sec_3 provides a set of assumptions as to the status of nonmembers using club facilities if nonmember use can be classified into one of the assumptions listed in revproc_71_17 then the income derived from these individuals will be income from guests and treated as if from members and therefore be classified as exempt_function_income clubs are required to provide detailed records of nonmember use to substantiate the assumptions sec_4 describes the records that a social_club must maintain with respect to the assumption listed in sec_3 sec_4 also describes the books_and_records that must be maintained when the assumptions contained in sec_3 do not apply sec_4 states that failure to maintain such records or make them available to the service for inspection will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure gross_receipts_test public law sec_501 was amended in by public law to provide that sec_501 c organizations could receive some outside income without losing their exempt status senate report no 2d session g b explains that a social_club is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status it is also intended that within thi sec_35 amount not more than of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public nonmembers in effect the latter modification increases from rev_proc g b to the proportion of gross_receipts a club may receive from making its club facilities available to the general_public without losing its tax exempt status the senate report also states that it is not intended that these organizations should be permitted to receive within the or allowances income from the active_conduct of businesses not traditionally carried on by these organizations in cases where an form 886-a rev department of the treasury - internal_revenue_service page of form 886a i name of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended may 20xx organization's nontraditional income would cause the organization to exceed the or allowances consideration should be given as to whether the organization continues to be substantially operated for code sec_501 purposes according to the committee reports where a club receives income from other sources non-traditional or unusual including income from the sale of its clubhouse or similar facility that income is not to be included in the formula that is such income is not to be included in either the numerator or the denominator for purposes of computing the or allowances the committee reports provide that gross_receipts include charges admissions membership fees dues assessments investment_income such as dividends rents and similar receipts and normal recurring capital_gains on investments but excluding initiation fees and capital contributions taxpayer's position the taxpayer agrees with the proposed revocation and executed form_6018 consent to proposed action- sec_7428 government's position the c because the common objective directed toward pleasure recreation or other non-profitable purpose does not qualify as a tax exempt_organization described in code section did not prove its members are bound together by a the prima facie evidence the operated exclusively for pleasure recreation or other social purpose advertises availability of its facilities to the general_public which is is engaged in business and is not being the procedure and exceeded the nonmember income for the past four accounting periods also did not comply with record keeping requirements in revenue conclusion the does not continue to qualify for exemption under code sec_501 c form 886-a rev department of the treasury- internal_revenue_service page of
